                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES OF AMERICA,                            CASE NO. C18-0754-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    MILLIMAN, INC.,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ second stipulated motion to extend the
18   deadline for Defendant’s answer or response to Plaintiff’s complaint (Dkt. No. 18). The parties
19   stipulate that Defendant shall have an additional thirty-day extension to file its answer or
20   response. (Id.) The Court herby GRANTS the parties’ stipulation. Defendant shall answer or
21   respond to Plaintiff’s complaint on or before November 19, 2018. The status conference,
22   currently set for November 6, 2018 at 9:00 a.m., is RESET to January 8, 2019 at 9:00 a.m.
23          DATED this 17th day of October 2018.
24                                                           William M. McCool
                                                             Clerk of Court
25

26                                                           s/Tomas Hernandez
                                                             Deputy Clerk

     MINUTE ORDER
     C18-0754-JCC
     PAGE - 1
